Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Election/Restrictions
Claims 27-33 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 27-33 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2017 November 24 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3-14, 25-33 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 27 is allowable because the claimed features an ultrasonic device comprising a power scaler handpiece and a tip, wherein the ultrasonic device is selected from a piezoelectric ultrasonic device operable on capacitance and a magnetostrictive ultrasonic device operable on inductance; a device cable connecting the ultrasonic device to a signal conditioner of a universal ultrasonic generator unit; the signal conditioner comprising a piezoelectric mode circuit to drive the piezoelectric ultrasonic device when connected to the universal ultrasonic generator and further comprising a magnetostrictive mode circuit to drive the magnetostrictive ultrasonic device when connected to the universal ultrasonic generator; the signal conditioner further comprising a switch to selectively activate the piezoelectric mode circuit and de-activate the magnetostrictive mode circuit when the piezoelectric ultrasonic device is connected, and activate the magnetostrictive mode circuit and de-activate the piezoelectric mode circuit when the magnetostrictive ultrasonic device is connected; and a signal generation circuit to send an interrogation signal to the connected ultrasonic device and detect a response, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772    

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772